                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JEFFREY J. SPERRY,

                                      Plaintiff,

               v.                                           CASE NO. 18-3119-SAC


CORIZON HEALTH, INC., et al.,

                                      Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff, a state prisoner appearing pro se, brings this 42 U.S.C. § 1983 civil rights

complaint. Plaintiff is an inmate at the El Dorado Correctional Facility (“EDCF”) in El Dorado,

Kansas. He is serving a sentence of life imprisonment (hard 25) for premeditated first degree

murder. Mr. Sperry was previously housed at the Lansing Correctional Facility (“LCF”) in

Lansing, Kansas. He alleges the defendants failed to notify him that he had tested positive for

Hepatitis-C for over a year and then failed to provide him with treatment to cure the infection. He

claims this violated his right to be free from cruel and unusual punishment under the Eighth

Amendment and constituted a conspiracy to violate his civil rights.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of LCF and EDCF. See Martinez v. Aaron, 570

F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly,

the Court orders the appropriate officials of LCF and EDCF to prepare and file a Martinez Report.

Once the report has been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C.

§ 1915.

                                                   1
       Plaintiff has also filed a motion for leave to proceed in forma pauperis (ECF No. 5).

Because Plaintiff has paid the filing fee in full, the motion is denied as moot.

       IT IS THEREFORE ORDERED BY THE COURT that:

       (1)     The Clerk of Court shall serve Defendants Roberts, Goddard, Burris, Pryor, and

Ross under the e-service pilot program in effect with the Kansas Department of Corrections

(“KDOC”). The Clerk of the Court shall prepare summons to be served pursuant to Rule 4(c)(3)

on defendants Corizon Health, Inc., by the U.S. Marshal at no cost to Plaintiff. The Clerk of the

Court shall prepare waiver of service forms for Defendants Brundage and Rebecca (LNU), Corizon

employees, pursuant to Rule 4(d) of the Federal Rules of Civil Procedure, to be served at no cost

to Plaintiff absent a finding by the Court that Plaintiff is able to pay such costs.

       (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendants shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.

       (3)     Officials responsible for the operation of the Lansing Correctional Facility and El

Dorado Correctional Facility are directed to undertake a review of the subject matter of the

Complaint:

               a.      To ascertain the facts and circumstances;

               b.      To consider whether any action can and should be taken by the institution

       to resolve the subject matter of the Complaint; and

               c.      To determine whether other like complaints, whether pending in this Court

       or elsewhere, are related to this Complaint and should be considered together.




                                                   2
        (4)    Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official

documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

        (5)    Authorization is granted to the officials of the Lansing Correctional Facility and El

Dorado Correctional Facility to interview all witnesses having knowledge of the facts, including

Plaintiff.

        (6)    No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

        (7)    Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendants’ answers or responses to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

        IT IS FURTHER ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 5) is denied as moot.



        Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.




                                                   3
IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 17th day of October, 2018.

                                  s/_Sam A. Crow_____
                                  SAM A. CROW
                                  U. S. Senior District Judge




                                     4
